DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 4/14/2022 has been entered.  Claims 1, 10-12, 17, and 20 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-20 are still pending in this application, with claim 1 being independent.
The objection to the Drawings has been withdrawn in view of the amendment.
The objections to Claims 1, 11, and 17 have been withdrawn in view of the amendment.
The rejection of Claims 10-11 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.

Drawings
The drawings were received on 4/14/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686, previously listed on the IDS filed 6/18/2021) in view of Attwood Corporation (Marine Products Catalog 2019, Attwood Corporation, previously listed on the IDS filed 6/18/2021 with an attached copy, hereinafter “Attwood”).
Regarding claim 1, McVicker teaches an underwater lighting system (submersible lighting device 10; see Figs. 1-2; Abstract; par. [0034]) comprising a light housing (two-piece housing 12; see Figs. 1-2; para. [0034]-[0036]), the light housing comprising a weighted base having a bottom surface with a bottom edge (the light housing 12 comprises a lower housing half 22 defining a base which includes a weight dome 46 containing lead, metal shot, or any other similar weighting material 48, the weight dome defining a bottom surface with an associated bottom edge; see Figs. 1-2; para. [0035], [0038]); a cover (the light housing 12 comprises an upper housing half 20 which defines a cover; see Figs. 1-2; para. [0035]-[0036]), wherein the cover and the weighted base cooperate to define a cover interior, the cover interior being waterproof (the cover 20 and weighted base 22 are sealed together by a large rubber gasket 26 to form a waterproof cover interior; see Figs. 1-2; para. [0035]-[0036]); and a light source positioned within the cover interior, wherein the cover extends entirely over the light source (a plurality of electrical spotlights 52 which include a plurality of LEDs 56 therein are provided inside the upper half (i.e. cover) 20 of the light housing 12, the LEDs defining light sources which are entirely positioned within and covered by the cover and the top of each spotlight; see Figs. 1-2; para. [0040]-[0044]).
However, the teachings of McVicker fail to specifically disclose the underwater lighting system is configured to prevent a fishing lure or cast net from snagging on the underwater lighting system.
Attwood teaches an underwater lighting system (2-mile sidelights; see top of pg. 34) which is configured to prevent a fishing lure or cast net from snagging on the underwater lighting system (the lighting system is provided with a smooth contour to prevent lines from snagging on the light housing; see top of pg. 34).
Therefore, in view of Attwood, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting system of McVicker by forming the lighting system with a smooth contour such that the lighting system is configured to prevent a fishing lure or cast net from snagging on the underwater lighting system. One would have been motivated to modify the known lighting system of McVicker by forming the lighting system with a smooth contour as taught by Attwood in order to prevent a fishing lure or cast net from snagging on the underwater lighting system (see Attwood, top of pg. 34 for the motivation).

Regarding claim 3, McVicker teaches wherein a bottom edge of the light housing is operably configured to seat itself into a floor of a body of water (convex lower surface 44 of the light housing 12 and the bottom surface (weight dome 46) of the weighted base 22 are designed to rest on and be tilted into a bottom 186 of a body of water 188; see Fig. 6; para. [0057]-[0058]).

Regarding claim 5, McVicker teaches wherein the light housing is biased towards an upright position (the weighted base 22 comprises a weight dome 46 containing lead, metal shot, or any other similar weighting material 48 which biases the light housing 12 towards an upright position when placed underwater due to the resulting low center of gravity; see Figs. 1-2, 6; para. [0035], [0038]).

Regarding claim 6, McVicker teaches wherein the weighted base has a low center of gravity such that the light housing is biased towards the upright position (the weighted base 22 comprises a weight dome 46 containing lead, metal shot, or any other similar weighting material 48 which biases the light housing 12 towards an upright position when placed underwater due to the resulting low center of gravity; see Figs. 1-2, 6; para. [0035], [0038]).

Regarding claim 7, McVicker teaches wherein the light housing further comprises a waterproof seal between the cover and the weighted base (the cover 20 and weighted base 22 are sealed together by a large rubber gasket 26 to form a waterproof cover interior; see Figs. 1-2; para. [0035]-[0036]).

Regarding claim 8, McVicker teaches the underwater lighting system further comprising a line coupled to the light source, the line extending from the light housing to a power source (the light sources 56 are each mounted within respective housings 54 of the spotlights 52 which include respective power cords 64 which extend towards a battery pack 66 within the light housing 12, the battery pack comprising a stub power cord 68 which extends to a recharging socket 70 which can be connected to a recharging plug 138 of a recharging device 16 that is plugged into an electrical outlet on a boat, dock, house, generator, etc. to recharge the battery and/or directly provide power to the light sources; see Figs. 2-5; para. [0034], [0041], [0044]-[0047], [0051]-[0055]).

Regarding claim 9, although the combined teachings of McVicker modified by Attwood fail to specifically disclose or suggest more than one light housing, wherein the line is coupled to each of the more than one light housings, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting system of McVicker by providing a plurality of light housings with the line coupled to each of the light housings, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, modifying the known lighting system of McVicker by including a plurality of light housings with the line coupled to each of the light housings would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given combination, in order to increase the overall light output by the lighting system.

Regarding claim 10, McVicker teaches wherein the line includes a power line, a protective sheath, and a weighted portion (each line (power cord 64) comprises respective positive and negative lead wires 90 and 92 which extend through a protective insulating sheath 94 and are connected to positive electrical contacts 78 and a base plate 82 of negative electrical contact 80, respectively, within battery housing 72, with each of these structural components of the power cords 64 having a weight, and each stub power cord 68 (also a line) similarly comprises respective positive and negative lead wires 112 and 114 which extend through a protective insulating sheath 116 with each of the lead wires integrally molded into the body 118 of the recharging socket 70 to connect to electrical contacts 124 and 126 therein and be connected to the recharging plug 138 of the recharging device 16, with each of these structural components of the power cord 68 also having a weight; see Figs. 2-5; para. [0034], [0041], [0044]-[0047], [0050]-[0055]).
However, the teachings of McVicker fail to specifically disclose wherein the line is configured to prevent a fishing lure or cast net from snagging on the line.
Attwood teaches an underwater lighting system (2-mile sidelights; see top of pg. 34) which includes a line coupled to the light source and extending from the light housing to a power source, the line configured to prevent a fishing lure or cast net from snagging on the line (a line is connected to the underwater lighting system via a snap-on base where the line runs underneath the unit, as shown in the figure labeled “Attwood Quick-Connect Snap-on Base” at the bottom of pg. 34, which maintains the smooth contour to prevent lines from snagging anywhere on the housing or structures extending from the housing; see top of pg. 34).
Therefore, in view of Attwood, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting system of McVicker by forming the line of the lighting system with a smooth contour such that the line is configured to prevent a fishing lure or cast net from snagging on the line. One would have been motivated to modify the known lighting system of McVicker by forming the line of the lighting system with a smooth contour as taught by Attwood in order to prevent a fishing lure or cast net from snagging on the line (see Attwood, top of pg. 34 for the motivation).

Regarding claim 11, McVicker teaches wherein the line includes at least one retrieval element configured to facilitate return of the light housing (an optional lifting device 18 can be attached to the top or the bottom of the device to facilitate the retrieval of the light housing 12; see Figs. 1-2, 6; para. [0019], [0034], [0056]).

Regarding claim 12, McVicker teaches wherein the light housing further comprises a self-contained power supply (the light sources 56 are each mounted within respective housings 54 of the spotlights 52 which include respective power cords 64 which extend from the light source housings towards a battery pack 66 within the light housing 12; see Figs. 2-3; para. [0041], [0044]-[0047]).

Regarding claim 13, McVicker teaches wherein the self-contained power supply comprises a battery that is inductively rechargeable (the power supply 66 comprises four rechargeable batteries 74 which are considered capable of being recharged by inductive charging as claimed; see Figs. 2-3; par. [0046]).

Regarding claim 15, McVicker teaches wherein the light housing includes a ring clamp coupling the weighted base and the cover (the cover 20 and weighted base 22 which form the light housing 12 along with the gasket 26 are retained in a sealing engagement using a plurality of clamps 24; see Figs. 1-2; par. [0036]).

Regarding claim 16, McVicker teaches wherein the light source is an array of LED lights (the light sources 56 are LEDs; see Figs. 1-2; par. [0041]-[0044]).

Regarding method claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have such method steps as implicitly suggested by the combined teachings of McVicker and Attwood (as detailed above).

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686), as modified by Attwood (Marine Products Catalog 2019, see the copy previously attached to the 6/18/2021 IDS) as applied to claim 1 above, and further in view of Grandolfo (US 6,315,429, previously listed on the IDS filed 6/18/2021). The teachings of McVicker modified by Attwood have been discussed above.
However, regarding claim 2, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest a buoyancy management system for deployment and retrieval.
Grandolfo teaches an underwater lighting system (see Figs. 1-2; Abstract; col. 2, lines 19-26) comprising a buoyancy management system for deployment and retrieval (a receptacle 20 which defines a lamp housing and includes a conduit 14 extending along the channel bottom and includes an inflatable bladder 34 that is inflated and attached to the conduit at a point near the receptacle, the bladder being deflated to enable the weighted receptacle to sink to the bottom 36 and be secured to the bottom by mounting cleats 38; see Figs. 1-2; col. 2, lines 28-58).
Therefore, in view of Grandolfo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the known lighting system of McVicker, as modified by Attwood by providing a buoyancy management system for deployment and retrieval. One would have been motivated to further modify the known lighting system of McVicker by providing a buoyancy management system for deployment and retrieval as taught by Grandolfo in order to more easily position the lighting system in a desired location (see Grandolfo, col. 2, lines 48-58 for the motivation).

However, regarding claim 14, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest the light housing is configured to regulate a temperature of the light source such that unwanted growth on the cover is minimized or prevented.
Grandolfo further teaches the light housing (receptacle 20) is configured to regulate a temperature of the light source such that unwanted growth on the light housing is minimized or prevented (the lamp 10 is preferably exposed to water surrounding the assembly, which hinders the growth of marine organisms on the cover of the lamp far better than if the lamp were enclosed within a transparent housing; see Figs. 1-2; col. 2, lines 61-65).
Therefore, in view of Grandolfo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by configuring the light housing to regulate the temperature of the light source such that unwanted grown on the cover is minimized or prevented. One would have been motivated to further modify the known lighting system of McVicker by configuring the light housing to regulate the temperature of the light source such that unwanted grown on the cover is minimized or prevented, as taught by Grandolfo, in order to prevent the growth of sealife on the lamp cover.

However, regarding claim 19, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest the light housing comprises a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the cover, a heating element, a metallic material coupled to or embedded in the cover, a metallic-ceramic composite material coupled to or embedded in the cover, and combinations thereof.
Grandolfo further teaches the light housing comprises a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the cover, a heating element, a metallic material coupled to or embedded in the cover, a metallic-ceramic composite material coupled to or embedded in the cover, and combinations thereof (a heating element in the form of a hot lamp 10 is exposed to water surrounding the assembly, which hinders the growth of marine organisms on the cover of the lamp far better than if the lamp were enclosed within a transparent housing; see Figs. 1-2; col. 2, lines 63-64).
Therefore, in view of Grandolfo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood, by including in the light housing a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the cover, a heating element, a metallic material coupled to or embedded in the cover, a metallic-ceramic composite material coupled to or embedded in the cover, and combinations thereof. One would have been motivated to further modify the known lighting system of McVicker by including in the light housing a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the cover, a heating element, a metallic material coupled to or embedded in the cover, a metallic-ceramic composite material coupled to or embedded in the cover, and combinations thereof, as taught by Grandolfo, in order to prevent the growth of sealife on the lamp cover.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686), as modified by Attwood (Marine Products Catalog 2019, see the copy previously attached to the 6/18/2021 IDS) as applied to claim 1 above, and further in view of Paitchell (US 3,949,213, previously listed on the IDS filed 6/18/2021). The teachings of McVicker modified by Attwood have been discussed above.
However, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest the cover of the light housing includes an outer lip extending downward beyond the bottom edge of the bottom surface.
Paitchell teaches an underwater lighting system (see Fig. 1; Abstract; col. 2, lines 34-55) comprising a light housing (housing shell 1; see Fig. 1; col. 2, lines 34-55), the light housing comprising a base having a bottom surface with a bottom edge (face plate 17 defines a base with a bottom surface and associated bottom edge; see Figs. 1-2; col. 2, lines 39-55); and a cover (lamp lens 22; see Fig. 1; col. 2, lines 50-55), wherein the cover includes an outer lip 21 extending downward beyond the bottom edge of the bottom surface (as shown in Fig. 1).
Therefore, in view of Paitchell, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by providing on the cover an outer lip extending downward beyond the bottom edge of the bottom surface. One would have been motivated to further modify the known lighting system of McVicker by providing on the cover an outer lip extending downward beyond the bottom edge of the bottom surface, as taught by Paitchell, in order to better embed the lighting system into the underwater surface.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686), as modified by Attwood (Marine Products Catalog 2019, see the copy previously attached to the 6/18/2021 IDS) as applied to claim 1 above, and further in view of Ball et al. (US 9,109,766, previously listed on the IDS filed 6/18/2021, hereinafter “Ball”). The teachings of McVicker modified by Attwood have been discussed above.
However, regarding claim 17, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest a controller operably coupled to the light source, the controller being in communication with a remote computing device.
Ball teaches an underwater lighting system (underwater lighting system 10; see Figs. 1, 3; Abstract; col. 3, lines 29-40) comprising a controller operably coupled to a light source, the controller being in communication with a remote computing device (a control station 80 is electrically connected to bulb 76 and includes a ground fault circuit interrupter 84, a dock electrical outlet 86, a timer 90, and a light sensor 92; see Figs. 1-5; col. 4, lines 28-48).
Therefore, in view of Ball, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by providing a controller operably coupled to the light and in communication with a remote computing device. One would have been motivated to further modify the known lighting system of McVicker by providing a controller operably coupled to the light and in communication with a remote computing device, as taught by Ball, in order to enable the light source to be controlled remotely via a sensor.

However, regarding claim 18, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof.
Ball further teaches a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof (a control station 80 is electrically connected to bulb 76 and includes a ground fault circuit interrupter 84, a dock electrical outlet 86, a timer 90, and a light sensor 92; see Figs. 1-5; col. 4, lines 28-48).
Therefore, in view of Ball, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by providing a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof. One would have been motivated to further modify the known lighting system of McVicker by providing a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof, as taught by Ball, in order to enable the light source to be controlled remotely via a sensor.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the Applicant’s argument that “the combination of McVicker and Attwood fails to disclose or suggest a cover and a weighted base that cooperate to define a cover interior and a light source positioned within the cover interior where the cover extends entirely over the light source”, as required by amended Claim 1 because “the asserted cover does not extend entirely over the asserted light source” (see Applicant’s Remarks, pgs. 8-9), the Examiner respectfully disagrees.
In this case, McVicker (US 2006/0176686) teaches a light housing in the form of a two-piece housing 12 comprising an upper housing half 20 which defines a cover (see Figs. 1-2; para. [0034]-[0036]), and a plurality of electrical spotlights 52 which each include an array of LEDs 56 therein, the LEDs provided inside individual housings 54 positioned within light holes 40 provided inside the upper housing half (cover) 20 of the light housing and below transparent lens 58 which seals the LEDs inside (see Figs. 1-2; para. [0040]-[0044]). It is these LEDs 56 provided within each spotlight 52 which constitute the light source(s), since the LEDs are the components which emit light. Since each of the LED light sources 56 are always positioned inside the cover 20 and sealed below their respective lenses 58 within each spotlight 52, each of the LED light sources are positioned within the cover interior where the cover extends entirely over the light source.
Therefore, McVicker teaches “a cover and a weighted base that cooperate to define a cover interior and a light source positioned within the cover interior where the cover extends entirely over the light source”, as required by amended Claim 1, and the rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over McVicker in view of Attwood (Marine Products Catalog 2019, see the copy previously attached to the 6/18/2021 IDS) has been maintained.

Regarding the Applicant’s argument concerning the rejection of Claim 14 with regards to Grandolfo (US 6,315,429) that “Because Grandolfo teaches that exposing the lamp (bulb) 10 to water retards the growth of marine organisms on the lamp far better than if the lamp 10 is enclosed within a transparent housing, modifying McVicker based on Grandolfo would result in the LEDs of McVicker being exposed to water” and that “Indeed, Grandolfo teaches away from the recited configuration in which the light source is positioned within a waterproof cover interior” (see Applicant’s Remarks, pgs. 9-10), the Examiner respectfully disagrees.
Regarding applicant’s arguments that Grandolfo teaches away from the proposed modification, it is noted that the Applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The Applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994).
In this case, Grandolfo’s lamp 10 is a high intensity mercury vapor lamp bulb which comprises a transparent waterproof cover illustrated and labeled “10” , but rather is a waterproof cover which contains a high intensity mercury vapor light source (or any other appropriate high intensity light source) inside (see Figs. 1-2; col. 2, lines 19-27, 66-67; col. 3, lines 1-19). Thus, Grandolfo’s light source is a mercury vapor or other high intensity light source/emitter positioned inside a transparent lamp bulb 10 which forms a waterproof cover housing the actual light emitter (see Figs. 1-2; col. 2, lines 19-27, 66-67; col. 3, lines 1-19). Grandolfo then states that while the lamp 10 can be sealed within a separate transparent enclosure, it should preferably be directly exposed to water to hinder the grown of marine life much better than if the lamp were positioned in an additional transparent enclosure acting as a second cover (see col. 1, lines 51-53; col. 2, lines 61-65).
Thus, Grandolfo specifically teaches a high intensity mercury lamp light source should be positioned inside a waterproof bulb cover interior which extends entirely over the light source, with the bulb cover itself directly exposed to water, and therefore Grandolfo cannot possibly be construed as teaching away from the configuration of a “light source positioned inside a waterproof cover interior” since Grandolfo explicitly teaches this feature. Therefore, the rejection of Claim 14 as being unpatentable over McVicker, as modified by Attwood, and further in view of Grandolfo has been maintained.

Regarding the Applicant’s argument with regards to Paitchell (US 3,949,213) that “No part of the lamp lens 22 affects how the underwater light of Paitchell is embedded in an underwater surface” and that “Accordingly, one skilled in the art would not be motivated to modify the system of McVicker (as modified by Attwood) to better embed the lighting system into the underwater surface based on the lamp lanes 22 of Paitchell, which has no contact with the pool wall 8” (see Applicant’s Remarks, pgs. 10-11), the Examiner respectfully disagrees.
As previously explained in the rejection of Claim 4 in Section 29 of the Non-Final Rejection mailed 1/12/2022 and repeated above in the rejection of Claim 4 in Section 27 of the instant Office Action, Paitchell teaches an underwater lighting system comprising a light housing in the form of a housing shell 1 embedded in the pool wall 8 (see col. 2, lines 34-40) which comprises a face plate 17 that defines a base having a bottom surface and associated bottom edge (see Figs. 1-2; col. 2, lines 34-55), and a lamp lens 22 which forms a cover (see Fig. 1; col. 2, lines 50-55). The cover lens 22 includes an outer lip defined by edge 21 which extends downward beyond the bottom edge of the bottom surface of the base 17 to securely fasten the cover lens to the base plate (see Fig. 1; col. 2, lines 50-55). This ensures a watertight seal between the base plate 17 and the cover lens 22 of the light housing 1 when the light housing’s flange 3 is connected to flange 11 of the light receptacle 12 in the pool wall 8 to be embedded in the pool wall (see col. 2, lines 34-55). Thus, even though the cover lens 22 doesn’t directly contact the pool wall 8, the cover lens has a direct effect on how the light housing 1 is embedded in the pool wall, since it would be physically impossible for the entire light housing to be embedded in the pool wall without the presence of the lens cover to form a complete light housing.
Therefore, further modifying the known lighting system of McVicker, as modified by Attwood by providing on the cover an outer lip extending downward beyond the bottom edge of the bottom surface would have flown naturally to one of ordinary skill in order to better embed the lighting system into the underwater surface, since Paitchell teaches that the addition of an outer lip on the cover which extends downward beyond the bottom edge of the bottom surface of the base improves the connection between the cover and the base and thereby automatically improves the sealing connection between the lighting system and whatever underwater surface it is being embedded into.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875